Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,918,429. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a fracture fixation system that includes a bone plate having a plurality of threaded openings, a locking cap threadably secured within one of the plurality of threaded openings, a wire threadably attached to the locking cap, wherein the locking cap includes a passage having an internal thread and a non-threaded portion proximal of the internal thread.
Both the present application and granted patent disclose a fracture fixation system including a bone plate having a first threaded opening and a second threaded opening, a screw secured within the first threaded opening, a locking cap threadably secured within the second threaded opening and including a driver recess and an internal thread, a driver receivable within the driver recess of the locking cap, and a k-wire threadably attachable to the internal thread of the locking cap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatenable over U.S. Patent Pub. No. 8,753,379 to Frei et al. in view of U.S. Patent No. 8,636,777 to Jackson.
As to Claim 1, Frei discloses a fracture fixation system (Fig. 3). The system comprises a bone plate (1, Col. 3, Lines 14-31) having a plurality of threaded openings (2, threads 6, Col. 3, Lines 39-51), a locking cap (20) threadably secured within one of the plurality of threaded openings (Col. 3, Lines 59-62), and a wire (10) threadably attached to the locking cap (via 11, Col. 3, Lines 39-51). The locking cap (20) includes a passage (21) having an internal thread (23).
As to Claim 5, Frei discloses a fracture fixation system wherein the wire (10) is a K-wire (Col. 3, Lines 25-27).
As to Claim 6, Frei discloses a fracture fixation system wherein the wire includes a threaded portion (11) configured to engage the internal thread (Col. 3, Lines 39-51).
As to Claim 11, Frei discloses a fracture fixation system (Fig. 1). The system comprises a bone plate (1, Col. 3, Lines 14-31) having a first threaded opening and a second threaded opening (openings 2, threads 6, Col. 3, Lines 39-51), a screw secured within the first threaded opening (described in Col. 3, Lines 14-31), a locking cap (20) threadably secured within one of the plurality of threaded openings (Col. 3, Lines 59-62), and a k-wire (10) threadably attached to the internal thread of locking cap (via 11, Col. 3, Lines 39-51).
As to Claims 1, 5-9, 11, 15, and 16, Frei discloses the claimed invention except for wherein the passage includes a non-threaded portion proximal of the internal thread, wherein the non-threaded portion establishes a driver recess, and a driver receivable within the driver recess of the locking cap, and wherein the internal thread includes a first diameter/length and the non-threaded portion includes a second diameter/length that is greater from the first diameter.
Jackson discloses a fracture fixation system (Fig. 1) wherein the passage (within 12, Fig. 3) includes a non-threaded portion (102) proximal of the internal thread (96) to establish a driver recess (Col. 8, Lines 3-25) and including a driver receivable within the driver recess of the locking cap tool (Col. 8, Lines 3-25). The internal thread includes a first diameter and the non-threaded portion includes a second diameter that is greater than the first diameter (seen in Fig. 3, Col. 7, Lines 14-57, Col. 8, Lines 3-25)  in order to provide a stable seating surface for engagement with a tool (Col. 8, Lines 3-25).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fracture fixation system of Frei with the passage modification of Jackson in order to allow for fine adjustment of the angular placement of the wire.

Claims 2-4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatenable over U.S. Patent Pub. No. 8,753,379 to Frei et al. in view of U.S. Patent No. 8,636,777 to Jackson in view of U.S. Patent No. 5,709,687 to Pennig.
As to Claims 2-4, 12, and 13, Frei and Jackson disclose the claimed invention except for wherein the k-wire includes a threaded portion located distally and a non-threaded portion located proximally, wherein the threaded portion extends to a trocar tip, wherein the trocar tip is pointed.  
Pennig discloses a fracture fixation system (Fig. 12) wherein the k-wire includes a threaded portion located distally and a non-threaded portion located proximally (seen in Fig. 12), wherein the threaded portion extends to a trocar tip (Fig. 11A, Col. 8, Lines 4-24), wherein the trocar tip is pointed (Fig. 11A, Col. 8, Lines 4-24) in order to ease advancement of the wire into the target bone (Col. 8, Lines 12-15). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fracture fixation system of Frei and Jackson disclose with the wire modification of Pennig in order to ease advancement of the wire into the target bone.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatenable over U.S. Patent Pub. No. 8,753,379 to Frei et al. in view of U.S. Patent No. 8,636,777 to Jackson in view of U.S. Patent Pub. No. 2008/0114359 to Murner et al. 
As to Claims 10 and 14, Frei and Jackson disclose the claimed invention except for wherein the locking cap incudes a variable angle locking external thread.  
Murner discloses a fracture fixation system [0020] wherein the locking cap (10) incudes a variable angle locking external thread [0021-0022] in order to allow for locking of the cap on the fastening element and in position with respect to the plate and also retains any screw, rod or other fixation mechanism disposed within central opening [0022]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fracture fixation system of Frei and Jackson disclose with the variable angle locking external thread modification of Murner in order to allow for locking of the cap on the fastening element and in position with respect to the plate and also retains any screw, rod or other fixation mechanism disposed within central opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775